Citation Nr: 1328385	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for neck or cervical spine 
disability to include arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 
1980 and from August 1980 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The 
January 2007 rating decision, in part, denied service 
connection for arthritis of the neck.  The March 2008 rating 
decision, in part, denied service connection for arthritis 
of the neck, to include as secondary to service-connected 
temporomandibular articulation.

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.

The Board denied the claim for service connection for 
arthritis of the neck, to include as secondary to service-
connected temporomandibular articulation in a July 2012 
decision.  The Veteran thereupon appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In March 2013, the Court issued an Order granting a Joint 
Motion for Remand (JMR) by the parties, vacating the 
decision as to the issue of service connection for arthritis 
of the neck and remanding the matter to Board for further 
action.  The appeal as to the claim for neck arthritis as 
secondary to service-connected temporomandibular 
articulation was dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is required for compliance with VA's 
duty to assist the Veteran in substantiating his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the JMR, the parties set forth that they agree that the 
Board inappropriately substituted its own opinion in 
discounting a July 2008 opinion of a VA treating physician.  
See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  In 
July 2012, the Board found that the opinion was less 
probative than a VA opinion provided in a September 2008 VA 
examination report because the physician who authored the 
July 2008 report did not provide a rationale as to why there 
was no radiographic evidence of osteoarthritis in the in-
service July 2000 X-ray report, and because there was no 
discussion of the July 2000 general VA examination which 
demonstrated no bony abnormality of the cervical spine.  The 
parties agreed that the Board's reliance on the fact that 
the physician did not discuss the July 2000 VA examination 
findings was erroneous.  It did not explain why the July 
2000 examination findings were relevant, given that the July 
2008 VA physician opined that degenerative disc disease may 
be present in its early stages.  Since it did not question 
the competence or credibility of the July 2008 VA physician, 
the decision to afford less probative weight to his opinion 
was not supported with an adequate reasons and bases.  

The parties noted that, on remand, the Board may seek any 
other evidence it feels necessary.  

The Board finds that, under the circumstances, an additional 
VA examination should be obtained so that a detailed medical 
opinion may be obtained considering all of the relevant 
evidence in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must provide the 
Veteran a VA examination by a physician 
with sufficient expertise to determine the 
etiology of the Veteran's neck or cervical 
spine disability to include arthritis.  
The claims folders and any pertinent 
evidence in Virtual VA that is not 
contained in the claims folders must be 
provided to the physician.  The physician 
should be requested to review the claims 
folders and any pertinent records in 
Virtual VA that are not in the claims 
folders and provide an addendum in which 
he or she responds in the affirmative or 
the negative to the following question:

With respect to each neck or cervical 
spine disability to include arthritis 
found to be present during the pendency of 
the claim, the physician should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The physician 
should comment on the aforementioned July 
2000, July 2008 and September 2008 VA 
examination reports.  

The physician should set forth a complete 
rationale for all opinions expressed and 
conclusions reached.

2.  The RO or the AMC must ensure that the 
provided opinions are from a physician and 
should also undertake any other 
development it determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


